Citation Nr: 0522733	
Decision Date: 08/19/05    Archive Date: 08/25/05	

DOCKET NO.  03-28 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The Board notes that, in a decision of January 1995, the 
Board denied entitlement
 to service connection for post-traumatic stress disorder.  
In a subsequent Reconsideration decision of March 1999, the 
Board once again denied entitlement to service connection for 
post-traumatic stress disorder.

Since the time of the March 1999 Reconsideration decision, 
the veteran has submitted additional evidence in an attempt 
to reopen his claim.  The RO found such evidence neither new 
nor material, and the current appeal ensued.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


REMAND

Upon review of this case, the Board observes that, in 
correspondence of May 2004, the veteran's accredited 
representative (at that time, the Disabled American Veterans) 
indicated that, due to "mental health reasons," the veteran 
had been unable to attend a hearing scheduled for him on 
March 3, 2004.  Accordingly, it was requested that the 
veteran be afforded a "rescheduled" hearing at the RO on the 
issue of service connection for post-traumatic stress 
disorder.

A review of the veteran's claims folder would appear to 
indicate that, to date, the veteran has not been rescheduled 
for the requested RO hearing.  Nor has the request for an RO 
hearing been withdrawn.  Under the circumstances, the veteran 
must be given an opportunity to present testimony before a 
Decision Review Officer at the RO prior to a final 
adjudication of his claim.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a Decision Review Officer at the RO.  A 
copy of the letter scheduling the veteran 
for that hearing, as well as a transcript 
of the hearing, should be included in the 
veteran's claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 


